Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 1 of 15



  CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

            This Confidential Settlement Agreement and Mutual General Release (hereinafter

  “Agreement”) is entered into between MARTIN E. SARMIENTO SUAREZ (“SARMIENTO”),

  on the one hand, and ROCK & DIRT CONSTRUCTION EQUIPMENT RENTAL, LLC

  (“ROCK & DIRT”) and RICARDO LOPEZ (“LOPEZ”) on the other hand. ROCK & DIRT and

  LOPEZ will be referred to collectively herein as “DEFENDANTS”.

            WHEREAS,

            A.     SARMIENTO filed a lawsuit against DEFENDANTS styled as Martin E.

  Sarmiento Suarez v. Rock & Dirt Construction Equipment Rental, LLC and Ricardo Lopez, Case

  No. 20-cv-21674-Moore/Becerra in the United States District Court for the Southern District of

  Florida, in which SARMIENTO alleged violations of the overtime provisions of the Fair Labor

  Standards Act (“FLSA”) (hereinafter the “Lawsuit”);

            B.     DEFENDANTS deny all of SARMIENTO’s claims and allegations asserted in or

  in connection with the Lawsuit;

            C.     DEFENDANTS and SARMIENTO wish to avoid the uncertainties and expense

  of further litigation in this matter; and

            D.     DEFENDANTS are willing to enter into this Agreement with SARMIENTO and

  to provide SARMIENTO with the consideration specified in paragraph 1 below, in exchange for

  SARMIENTO’S promises set forth in this Agreement.

            THEREFORE, DEFENDANTS and SARMIENTO, intending to be legally bound, agree

  as follows:


  MS
  ________________
  MS                                          Page 1 of 14                  ________________
  SARMIENTO                                                                    ROCK & DIRT

                                                                            RL
                                                                            ________________
                                                                                      LOPEZ
  DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 2 of 15




            1.     Consideration To Be Provided To SARMIENTO

            a.     DEFENDANTS promise to pay the total sum of Sixteen Thousand Five Hundred

  Dollars and No Cents ($16,500.00) (the “Settlement Amount”), which shall be distributed as

  follows:

                   (i)     A first check in the amount of Five Thousand Five Hundred Dollars and

            No Cents ($5,500.00) less tax and other withholding required by law, to SARMIENTO.

            This amount represents SARMIENTO’s alleged FLSA back wages, and a form W-2 shall

            be issued to SARMIENTO.

                   (ii)    A second check in the net amount of Five Thousand Five Hundred Dollars

            and No Cents ($5,500.00) made payable to SARMIENTO. This amount represents

            SARMIENTO’s alleged liquidated damages; no withholding shall be made from this

            amount, and a form 1099 shall be issued to SARMIENTO.

                   (iii)   A third check in the amount of Five Thousand Five Hundred Dollars and

            No Cents ($5,500.00) to SARMIENTO’S counsel, FairLaw Firm.              This amount

            represents SARMIENTO’S attorneys’ fees and costs; no withholding shall be made from

            this amount, and Forms 1099 shall be issued to SARMIENTO and to SARMIENTO’s

            counsel, FairLaw Firm.

            b.     DEFENDANTS will issue the checks described above so that they are received at

  FairLaw Firm at 7300 N. Kendall Drive, Suite 450, Miami, Florida 33156 within fifteen (15)

  days of the Effective Date of this Agreement.

 MS
 MS
  ________________                        Page 2 of 14                           ________________
                                                                                 RL

  SARMIENTO                                                                       ROCK & DIRT
                                                                                   RL
                                                                                 ________________
                                                                                         LOPEZ

  DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 3 of 15



            c.     It is expressly understood and agreed by SARMIENTO that DEFENDANTS and

  their attorneys, Duane Morris, LLP, do not represent or guarantee that taxes should not be paid

  on any portion of the settlement payments representing attorneys’ fees and costs or liquidated

  damages, and that in entering this Agreement, SARMIENTO is not relying on any tax-related

  advice provided by DEFENDANTS or their attorneys, Duane Morris, LLP. SARMIENTO

  further acknowledges that it is his responsibility to make the necessary tax payments, if any may

  be required, and agrees to defend, indemnify and hold DEFENDANTS and their attorneys,

  Duane Morris, LLP, harmless with respect to any amounts which should have been paid by

  SARMIENTO or his counsel.

            d.     SARMIENTO acknowledges that SARMIENTO has received payment in full of

  all other compensation, wages, benefits and/or payments of any kind otherwise due from

  DEFENDANTS, including, but not limited to, salary, bonuses, commissions, lost wages, expense

  reimbursements, payments to benefit plans, paid time off, vacation, severance, or sick pay.

  SARMIENTO agrees that no other amounts are due to SARMIENTO from DEFENDANTS

  except pursuant to this Agreement.

            2.     Adequate Consideration

            SARMIENTO stipulates that the consideration referred to in paragraph 1 constitutes

  adequate and ample consideration for the rights and claims SARMIENTO is waiving under this

  Agreement, and for the obligations imposed upon SARMIENTO by virtue of this Agreement.

  SARMIENTO expressly agrees and acknowledges that DEFENDANTS have promised to

  provide the consideration referred to in paragraph 1 of this Agreement in exchange for the

  MS
  MS
  ________________                      Page 3 of 14                              ________________
                                                                                  RL

  SARMIENTO                                                                        ROCK & DIRT
                                                                                  RL
                                                                                  ________________
                                                                                           LOPEZ

  DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 4 of 15



  releases, waivers and promises made by SARMIENTO in this Agreement.

            3.     No Re-Employment.

            SARMIENTO agrees that he will not knowingly apply or re-apply for employment in the

  future with DEFENDANTS, or with any of the Released Parties, and that he shall not be eligible

  for reemployment; and further, that neither DEFENDANTS, nor any of the Released Parties,

  have any obligation, contractual or otherwise, to hire or employ SARMIENTO in the future, and

  that SARMIENTO will make no claim against DEFENDANTS or the Released Parties based on

  a failure to hire, and that DEFENDANTS may terminate any such employment at any time

  without penalty.

            4.     Dismissal of SARMIENTO’S Claims

            SARMIENTO agrees to dismiss with prejudice SARMIENTO’s Lawsuit against

  DEFENDANTS and any other parties, named or unnamed, in the Lawsuit by directing

  SARMIENTO’s attorney to revise and approve the filing of a Joint Motion to Approve the FLSA

  Settlement and to dismiss the Lawsuit with Prejudice upon condition that the Court retain

  jurisdiction for a period of 45 days to enforce this Agreement.

            5.     General Release of All Claims by SARMIENTO

            SARMIENTO hereby releases, acquits and forever discharges LOPEZ, ROCK & DIRT

  and any of ROCK & DIRT’S present and former officers, directors, partners, limited partners,

  affiliated companies, members, owners, employees, agents, related entities, assigns, insurers, and

  attorneys (“the Released Parties”), from any and all judgments, actions, suits, causes of action,

  accountings, rights, damages, punitive damages, and interests, direct or derivative, known or

  MS                                                                               RL
   ________________
  MS                                     Page 4 of 14                              ________________
  SARMIENTO                                                                        ROCK & DIRT
                                                                                   RL
                                                                                   ________________
                                                                                            LOPEZ

  DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 5 of 15



  unknown, choate or inchoate that SARMIENTO had or now has against them, including but not

  limited to, those claims that were or could have been asserted by SARMIENTO in the Lawsuit.

            The disputes released by SARMIENTO include any and all disputes SARMIENTO has

  or may believe to have against the Released Parties arising under any federal, state, local or

  foreign statute or regulation including, without limitation, those relating to the federal Fair Labor

  Standards Act (the “FLSA”), unfair or discriminatory employment practices (for example,

  employment discrimination based on race, national origin, sex, sex harassment, religion, age,

  disability or handicap), 42 U.S.C. §§ 1981, 1983, and 1985, the federal Civil Rights Acts of

  1866, 1871, 1964 and 1991 (including Title VII), the Florida Civil Rights Act, the federal

  Americans with Disabilities Act, the federal Employee Retirement Income Security Act of 1974

  (“ERISA”), the Internal Revenue Code of 1986, the Florida Wage Discrimination Law, the

  Florida Wage and Hour laws, the Florida Minimum Wage Act, Florida and federal statutes

  regarding “whistleblower” activities, the federal and Florida False Claims Acts, the federal

  Family and Medical Leave Act of 1993, the federal Rehabilitation Act of 1973, the Consolidated

  Omnibus Budget Reconciliation Act of 1985 (known as “COBRA”), any other federal and state

  employment-related statutes and regulations, any federal or state law prohibiting discrimination,

  retaliation, and any other employment-related local or foreign ordinance.

            The disputes released by SARMIENTO also include any and all disputes SARMIENTO

  has or may believe to have against the Released Parties in contract or at common law, including,

  but not limited to, breach of oral, written and/or implied contract, breach of an implied covenant

  of good faith and fair dealing, wrongful discharge under any theory, including for lack of good

  MS                                                                                 RL
  ________________
  MS                                      Page 5 of 14                               ________________
  SARMIENTO                                                                           ROCK & DIRT
                                                                                     RL
                                                                                     ________________
                                                                                              LOPEZ

  DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 6 of 15



  cause, in violation of public policy, and constructive discharge, retaliation of any kind,

  intentional and negligent infliction of emotional distress, negligent retention and supervision,

  assault, battery, negligence, misrepresentation or fraud of any kind, duress, unfair dealing, breach

  of fiduciary or other duty, invasion of privacy, defamation, and interference with contract and/or

  prospective economic advantage.

            The reference herein to specific statutory, contract and common law claims is in no way

  intended to limit the disputes released by SARMIENTO. SARMIENTO intends that the disputes

  released by SARMIENTO herein be construed as broadly as possible to cover any and all

  disputes SARMIENTO may have or believe to have against the Released Parties. In that regard,

  SARMIENTO further acknowledges that SARMIENTO may later discover facts in addition to,

  or different from those which SARMIENTO now knows or believes to be true with respect to the

  subject matter of this Agreement. SARMIENTO agrees that any such difference in the facts

  shall not affect this Agreement, that SARMIENTO assumes the risk of any such difference in the

  facts, and that SARMIENTO further agrees that this Agreement shall remain in full force and

  effect and not be subject to rescission by reason of any such difference in the facts. It is

  SARMIENTO’S intention to fully, finally and forever resolve and release any and all disputes

  SARMIENTO may have or believe to have against the Released Parties with respect to any

  alleged acts or omission occurring before the date SARMIENTO signs this Agreement, whether

  those disputes presently are known or unknown, suspected or unsuspected, asserted or

  unasserted.



  MS
  MS
  ________________                        Page 6 of 14                              RL
                                                                                    ________________
  SARMIENTO                                                                          ROCK & DIRT
                                                                                    RL
                                                                                    ________________
                                                                                              LOPEZ

  DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 7 of 15



            Nothing herein is intended to be a waiver that is prohibited by statute. Nothing herein

  precludes SARMIENTO from filing a charge of discrimination with any governmental

  department or agency, such as the Equal Employment Opportunity Commission, the Florida

  Commission on Human Relations or the Department of Labor, nor does this Agreement preclude

  SARMIENTO from participating in an investigation conducted by such governmental agency.

            6.     General Release of All Claims by DEFENDANTS

            Similarly, DEFENDANTS hereby release, acquit and forever discharge SARMIENTO

  from any and all judgments, actions, suits, causes of action, accountings, rights, damages,

  punitive damages, and interests, direct or derivative, known or unknown, choate or inchoate that

  DEFENDANTS had or now have against SARMIENTO, including but not limited to, those

  claims that were or could have been asserted by DEFENDANTS in the Lawsuit. DEFENDANTS

  further acknowledge that they may later discover facts in addition to, or different from those

  which they now know or believes to be true with respect to the subject matter of this Agreement.

  DEFENDANTS agrees that any such difference in the facts shall not affect this Agreement, that

  they assume the risk of any such difference in the facts, and that they further agree that this

  Agreement shall remain in full force and effect and not be subject to rescission by reason of any

  such difference in the facts. It is DEFENDANTS’ intention to fully, finally and forever resolve

  and release any and all disputes they may have or believe to have against SARMIENTO with

  respect to any alleged acts or omission occurring before the date SARMIENTO signs this

  Agreement, whether those disputes presently are known or unknown, suspected or unsuspected,

  asserted or unasserted.

  MS                                                                              RL
  MS
  ________________                        Page 7 of 14                            ________________
  SARMIENTO                                                                        ROCK & DIRT
                                                                                  RL
                                                                                  ________________
                                                                                           LOPEZ

  DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 8 of 15



            7.     Waiver of Damages

            SARMIENTO agrees that, with respect to the claims SARMIENTO is waiving,

  SARMIENTO is waiving not only SARMIENTO’S right to recover money or other personal

  relief in any action that SARMIENTO might institute but also that SARMIENTO is waiving

  SARMIENTO’S right to recover money or other personal relief in any action that might be

  brought on SARMIENTO’S behalf by any other person or entity including, but not limited to,

  the United States Equal Employment Opportunity Commission (“EEOC”), the Department of

  Labor (“DOL”), or any other (U.S. or foreign) federal, state or local governmental agency or

  department or private law firm provided, however, that nothing set forth in this Agreement limits

  SARMIENTO’s right to receive a monetary award for information provided to the U.S.

  Securities and Exchange Commission pursuant to Rule 21F-17 promulgated under the Securities

  Exchange Act of 1934, as amended.

            8.     No Disputes Pending or Assigned by SARMIENTO

            SARMIENTO represents that SARMIENTO does not currently have pending before any

  court or before any federal, state or local government agency any other dispute of any kind

  against the Released Parties.     SARMIENTO further represents that SARMIENTO has not

  heretofore assigned or transferred, or purported to have assigned or transferred, to any entity or

  person any dispute released by SARMIENTO herein.

            9.     Confidentiality of This Agreement and Its Terms

            Except as may be required by law, SARMIENTO agrees that he shall not divulge or

  reveal at any time for any reason to any third party any of the terms, facts, details, allegations or

  MS                                                                                 RL
  MS
  ________________                        Page 8 of 14                               ________________
  SARMIENTO                                                                           ROCK & DIRT
                                                                                     RL
                                                                                     ________________
                                                                                              LOPEZ

  DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 9 of 15



  circumstances surrounding this Agreement, including, without limitation, its existence, including

  but not limited to the amount of any consideration paid or payable hereunder, with the exception

  that SARMIENTO may disclose the terms of and the existence of this Agreement to his

  attorneys, financial advisors, or accountants, provided that the recipient of such information

  agrees to abide by the confidentiality obligation in this Agreement or as is necessary to comply

  with the law or governmental regulations.

            10.    No Admission of Liability or Wrongdoing

            The Parties agree that nothing contained in this Agreement or otherwise shall constitute

  or be construed as an admission of any alleged liability or wrongdoing by DEFENDANTS or

  any other Released Party as defined above. DEFENDANTS and the Released Parties deny that

  they engaged in any wrongdoing of any kind with respect to SARMIENTO.

            11.    No Workers’ Compensation Injury or Illness

            SARMIENTO declares and represents that he suffered no on-the-job or work-related

  accident or injury, occupational disease or disability whether temporary, permanents, partial, or

  total during his employment with DEFENDANTS.

            12.    Non-Disparagement; Neutral Reference

            SARMIENTO agrees that he and his immediate family members will not knowingly

  make any disparaging comments or statements, whether in writing or orally or electronically,

  that could adversely affect the business or reputation of DEFENDANTS or any of the Released

  Parties: (1) on social media; (2) to the press; (3) to any present or former employees of



  MS
  MS
  ________________                        Page 9 of 14                             RL
                                                                                   ________________
  SARMIENTO                                                                         ROCK & DIRT
                                                                                   RL
                                                                                   ________________
                                                                                            LOPEZ

  DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 10 of 15



   DEFENDANTS or any of the Released Parties; (3) to any individual or entity with whom

   DEFENDANTS or any of the Released Parties has a business relationship; or (4) to others.

             DEFENDANTS agree that LOPEZ shall not knowingly make any disparaging comments

   or statements, whether in writing or orally or electronically, that could adversely affect the

   reputation of SARMIENTO: (1) on social media; (2) to the press; (3) to any present or former

   employers of SARMIENTO; (3) to any individual or entity with whom SARMIENTO has a

   business relationship; or (4) to others, and that he, in his capacity as President of ROCK &

   DIRT, will instruct ROCK & DIRT’s other officers and managers to do the same.

             In addition, if ROCK & DIRT’S Human Resources Department receives a formal

   reference request from a potential employer of SARMIENTO, in response to such request,

   ROCK & DIRT’S Human Resources Department will provide only SARMIENTO’S dates of

   employment, position(s) held, and most recent rate of pay, without reference to any claim,

   lawsuit, or the settlement thereof.

             13.    Non-Solicitation of Claims

             SARMIENTO promises that he and his immediate family members will not solicit or

   encourage any current or former employees, clients, contractors, customers, patients, agents or

   other associates of DEFENDANTS or any of the Released Parties, or any other person or entity,

   to make any claim against any of the Released Parties.

             14.    Time to Consider Agreement.

             SARMIENTO acknowledges that he has had up to twenty-one (21) days after receipt of

   this Agreement to consider whether to sign this Agreement. SARMIENTO agrees that any

  MS
  MS
   ________________                      Page 10 of 14                           RL
                                                                                 ________________
   SARMIENTO                                                                      ROCK & DIRT
                                                                                 RL
                                                                                 ________________
                                                                                          LOPEZ

   DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 11 of 15



   modifications, material or otherwise, made to this Agreement, do not restart or affect in any

   manner this twenty-one (21) day consideration period. SARMIENTO further acknowledges that

   he may revoke this Agreement by notifying counsel for DEFENDANTS, Kevin E. Vance,

   Esquire, Duane Morris, LLP, kevance@duanemorris.com, in writing, of such revocation within

   seven (7) days of the date that he signs this Agreement. If the last day of the revocation period is

   a Saturday, Sunday or legal holiday recognized in Florida, then the revocation period shall not

   expire until the next following day which is not a Saturday, Sunday or legal holiday.

             15.     Effective Date

             This Agreement shall not become effective or enforceable until: (a) all parties have

   signed the Agreement; (b) the revocation period has expired; and (c) the Court has approved the

   settlement (the “Effective Date”).

             16.     Advice Of Counsel

             SARMIENTO acknowledges that SARMIENTO has had an opportunity to receive advice

   about the terms and legal effects of this Agreement from legal counsel of SARMIENTO’S

   choosing.        SARMIENTO     hereby   represents   that   SARMIENTO       has   consulted    with

   SARMIENTO’S attorneys about this Agreement before signing it. SARMIENTO further

   acknowledges and agrees that he has not received any advice from DEFENDANTS or its counsel

   with regard to the taxability of the payments pursuant to this Agreement.

             17.     Voluntary Execution of Agreement

             This Agreement is executed voluntarily by the Parties without any duress or undue

   influence, with the full intent of releasing all claims. Each Party acknowledges that:

   MS
   MS
   ________________                        Page 11 of 14                             RL
                                                                                     ________________
   SARMIENTO                                                                          ROCK & DIRT
                                                                                     RL
                                                                                     ________________
                                                                                               LOPEZ

   DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 12 of 15



             a.     He has read this Agreement;

             b.     He has been represented in the preparation, negotiation, and execution of this

   Agreement by legal counsel of his own choice;

             c.     He understands the terms and consequences of this Agreement and of the releases

   it contains; and

             d.     He is fully aware of the legal and binding effect of this Agreement.

             18.    Severability

             Should a court of competent jurisdiction declare any part of this Agreement to be illegal

   or invalid, the remainder of this Agreement shall remain valid and in effect, with the invalid

   provision deemed to conform to a valid provision most closely approximating the intent of the

   invalid provision, or, if such conformity is not possible, then the invalid provision shall be

   deemed not to be a part of this Agreement.

             19.    Governing Law And Interpretation

             This Agreement shall be governed by and construed in accordance with the laws of the

   State of Florida. Its language shall be construed as a whole, according to its fair meaning, and

   not strictly for or against either party, no matter who may have drafted the language in question.

             20.    Disputes; Damages

             In the event of a dispute as to the interpretation, application or violation of this

   Agreement, it is understood and agreed that such dispute shall be resolved before a court of

   competent jurisdiction in Miami-Dade County, Florida. The parties agree that any such dispute

   shall be resolved by a judge, not by a jury. Neither party shall be entitled to an award of

  MS
  MS
   ________________                        Page 12 of 14                              RL
                                                                                      ________________
   SARMIENTO                                                                           ROCK & DIRT
                                                                                      RL
                                                                                      ________________
                                                                                              LOPEZ

   DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 13 of 15



   compensatory, exemplary, or punitive damages in any dispute that might arise under this

   Agreement. In the event of a proven, material breach of this Agreement by either party, the non-

   breaching party shall be entitled to an award of attorneys’ fees and costs.

             21.    Entire Agreement; No Oral Modification

             All parties represent and agree that they are not relying on any representations, promises,

   statements or agreements not contained in this Agreement. All parties represent and agree that

   this is an all-inclusive Agreement and that no other written, oral and/or implied representations,

   promises or agreements exist between them regarding the subject matter set forth in this

   Agreement. All parties represent and agree that this Agreement is a single, integrated contract

   expressing the entire agreement of the parties regarding the subject matter of this Agreement.

   This Agreement cannot be modified, amended, terminated or otherwise changed unless it is done

   so pursuant to a written document signed by SARMIENTO and an authorized corporate officer

   of DEFENDANTS.

             22.    Counterparts

             This Agreement may be executed in counterparts, each of which shall be deemed to be an

   original, but all of which together will constitute one and the same instrument. Copies or .pdf

   versions of any signature or of this Agreement shall be considered the same as an original for all

   purposes.

             23.    Authority

             DEFENDANTS represent that the person signing this Agreement is authorized to bind

   ROCK & DIRT as an officer / agent of ROCK & DIRT.

   MS
   MS
   ________________                        Page 13 of 14                               RL
                                                                                       ________________
   SARMIENTO                                                                           ROCK & DIRT
                                                                                       RL
                                                                                       ________________
                                                                                                LOPEZ

   DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 14 of 15



   EACH PARTY HAS HAD A FULL AND COMPLETE OPPORTUNITY TO REVIEW THIS

   AGREEMENT.                 EACH PARTY HAS CAREFULLY REVIEWED THIS AGREEMENT,

   UNDERSTANDS ALL OF ITS PROVISIONS AND FREELY AND VOLUNTARILY

   ENTERS INTO THIS AGREEMENT.

             THIS IS A LEGAL DOCUMENT -- READ CAREFULLY BEFORE SIGNING.



   MARTIN E. SARMIENTO SUAREZ                                  ROCK & DIRT CONSTRUCTION
                                                               EQUIPMENT RENTAL, LLC


   MARTIN SARMIENTO (Jun 19, 2020 06:17 EDT)


                                                               By: ________________________________
                                                                   RICARDO LOPEZ



             Jun 19, 2020                                               6-19-2020
   Date:                                                       Date:




                                                               RICARDO LOPEZ (“LOPEZ”)




                                                               Date: 6-19-2020




                                               Page 14 of 14
                                                                                          DM2\12744632.1
Case 1:20-cv-21674-JB Document 16-1 Entered on FLSD Docket 06/22/2020 Page 15 of 15


Settlement Agreement (Final)
Final Audit Report                                                                          2020-06-19

  Created:              2020-06-16

  By:                   Brian Pollock (brian@fairlawattorney.com)

  Status:               Signed

  Transaction ID:       CBJCHBCAABAAS_IG_PkAklNycA0qXcgX-BiZaHvxIULw




"Settlement Agreement (Final)" History
    Document created by Brian Pollock (brian@fairlawattorney.com)
    2020-06-16 - 4:02:40 PM GMT- IP address:


    Document emailed to MARTIN SARMIENTO                                              for signature
    2020-06-16 - 4:05:15 PM GMT


    Email viewed by MARTIN SARMIENTO
    2020-06-19 - 9:47:41 AM GMT- IP address:


    Document e-signed by MARTIN SARMIENTO
    Signature Date: 2020-06-19 - 10:17:09 AM GMT - Time Source: server- IP address:


    Signed document emailed to MARTIN SARMIENTO                                             , cynthia@fairlawattorney.com,
    jissel@fairlawattorney.com, and Brian Pollock (brian@fairlawattorney.com)
    2020-06-19 - 10:17:09 AM GMT
